Lahtinen, J.
Defendant was convicted in 2004 of criminal sale of a controlled substance in the third degree and sentenced to a prison term of 3 to 9 years. In 2010, defendant applied to be resentenced under the Drug Law Reform Act of 2009 (L 2009, ch 56, as codified in CPL 440.46). At the conclusion of the hearing that *1325followed, County Court issued a bench decision denying the application, and defendant now appeals.
The record contains no written order denying defendant’s application for resentencing. We have recently held that in the absence of an appealable paper, we are without jurisdiction to consider defendant’s appeal (see People v Buckery, 84 AD3d 1588, 1589 [2011]). The appeal is dismissed, and the matter is remitted to County Court for the issuance of the required order (see id.; People v Peck, 46 AD3d 1098, 1099 [2007]).
Mercure, J.R, Spain, Malone Jr. and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, and matter remitted to the County Court of Schenectady County for further proceedings not inconsistent with this Court’s decision.